Citation Nr: 1456248	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in February 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated June 2000 to July 2012.  These records were considered in the August 2012 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issue of entitlement to an evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected PTSD renders him unemployable.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for TDIU, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met with respect to that issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU.  The Veteran is currently service-connected for PTSD, evaluated as 70 percent disabling.  He has no other service-connected disabilities. Thus, the Veteran meets the schedular criteria for TDIU; the only issue for resolution, therefore, is whether the PTSD causes unemployability.  The evidence of record demonstrates that the Veteran stopped working sometime in 2009.  

The Board finds that the evidence demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

The Veteran was afforded VA examinations in January 2010, August 2010, and July 2012 in connection with his increased evaluation claim for PTSD.  The January 2010 examiner found that the Veteran's PTSD caused severe impairment in occupational functioning and the August 2010 examiner noted that the Veteran's PTSD caused moderate to severe impairment with occupational functioning.  These suggest difficulty with employment, but do not provide a definitive opinion.  

The July 2012 VA examiner found that the Veteran's PTSD did not render him unable to obtain or maintain substantially gainful employment.  In support of this opinion, the examiner noted that the Veteran routinely performed his activities of daily living, and was capable of travel and social interactions, but preferred to be by himself.  However, the Board finds that the July 2012 examiner failed to consider all of the Veteran's symptoms in his opinion.  The examiner also failed to adequately consider the Veteran's occupational functioning as separate from his social functioning; for example, that the Veteran can perform his activities of daily living does not mean that he can sustain employment under regular conditions.  Therefore, the July 2012 examiner's opinion is of little probative value.

Also of record are medical opinions from the Veteran's private physician, dated August 2012 and January 2013.  The private physician opined that the Veteran experienced total occupational impairment due to persistent auditory hallucinations, flashbacks, and inappropriate behavior.  The Veteran also submitted responses to interrogatories from a vocational expert, dated in April 2013.  The vocational expert reviewed the Veteran's claims file and opined that it was at least as likely as not that the Veteran's PTSD rendered him unable to secure or follow substantial gainful employment.  The vocational expert answered multiple interrogatories that reflect an in-depth review of the Veteran's symptoms.  In addition, as this opinion is provided by an expert in vocational ability, the Board assigns this opinion significant weight and probative value.  

The Veteran also submitted lay statements from former co-workers regarding his difficulties with irritability, stress, and panicking while on the job.  These lay statements support the Veteran's contentions that after transitioning to a new place of employment, the Veteran was forced to reduce his hours and change his shift to the early morning before finally leaving the position altogether, as the position became too burdensome for him as a result of his PTSD symptoms.

Thus, after evaluation of the claims file as a whole, to include the testimony by the Veteran, lay statements from co-workers, his VA examinations noting that his PTSD impaired his occupation functioning, his private doctor's assessment of his occupational functioning, and the private vocational assessment, the Board finds that entitlement to TDIU is warranted. 


ORDER

A total disability rating based on individual unemployability is granted.


REMAND

The Board finds that a remand is necessary in this case.  The Veteran has submitted opinion letters and DBQs from his private doctor, Dr. L. J.-M., however medical records from Dr. L. J.-M. are not associated with the claims file.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all medical records from Dr. L. J.-M. and all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.  MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


